Opinion issued May 28, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01119–CV




ANGELA ABNEY, Appellant

V.

PARKWAY HOSPITAL D/B/A NORTH HOUSTON MEDICAL CENTER,
Appellee




On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2000-14665




MEMORANDUM OPINIONAppellant Angela Abney has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Angela Abney did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.